IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DOYLE L. HEARD,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4991

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

     Respondents.
___________________________/

Opinion filed May 10, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Doyle L. Heard, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Barbara Debelius, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.